In an action, inter alia, seeking specific performance of a contract for the sale of foreclosed property, the plaintiff Joseph Zelik appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated January 5, 1996, as denied his motion, in effect, to stay a related mortgage foreclosure action pending determination of the instant action.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
As the appellant’s cross motion for a stay of the related *516mortgage foreclosure action has been granted by order of this Court (see, Citibank v Liebeskind, 237 AD2d 478 [decided herewith]), the rights of the parties will not be directly affected by the determination of the instant appeal (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). The matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, supra, at 714). Sullivan, J. P., Santucci, Friedmann and McGinity, JJ., concur.